Title: To James Madison from James H. Blake, 29 June 1811 (Abstract)
From: Blake, James H.
To: Madison, James


29 June 1811, Washington. “It is rumoured that a new Appointment of Register for the County of Washington, is about to take place; should that be a fact, I beg leave to solicit of you that Appointment.” The demands of his “numerous family” are as great as “those of any other individual can well be.” Does not want this request to be understood as a wish for the present occupant to be removed.
